                Case
   Statement Date:          1:19-cv-00909-TWP-MJD
                                       01/04/19   Document 1-4 Filed 03/04/19 Page 1 of 1 PageID #:2679/<l0000267SB
                                                                                                     10                                                      Re
                                                                                                                                                                      N~~~~rY
   ID Number:                                              6186
   Original Creditor:                               LEN DINGCLUB CORP. ASS IGNEE OF WEBBANK

   Current Creditor:                                VELOCITY INV ESTMENTS LLC
                                                                                                                            SD L              Li T , D
   Account Number:                                  XXXXXXXXXXXX3266

   Balance:                                         $7,306.86                                                                                            877-518-8333

  Robin Loveless



  We have attempted to contact you regarding your defaulted loan(s) and discuss the opportunities that are availab le to you to resolve your
  account. To date, you have failed to establish acceptable repayment arrangements on this outstanding obligation.

  At this time, we wish to notify you that your creditor is preparing to refer your account to a law firm to review their ability to successfully
  recover your unpaid balance through litigation.

  If you contact our office and establish a satisfactory resolution your creditor will not refer your account to JA VlTCH BLOCK LLC, or an
  associated law finn in your state, for review at this time.

  Sincerely,
  Asset Recovery Solutions, LLC
  877-518-8333 , Ext. 572

  This communication is from a debt collector. This is an attempt to collect a debt. Any information obtained will be used for that purpose.
  Un less you notify this office within 30 days after receiving th is notice that you dispute the validity of the debt or any portion thereof, this office
  will assume this debt is valid. If you notity this office in writing within 30 days from receiving this notice, that the debt or any portion thereof
  is disputed, this office will obtain verification of the debt or obtain a copy of a judgment and mai l a copy of such judgment or verification. If
  you request this office in writing within 30 days after receiving this notice, this office will provide you with the name and address of the
  original creditor, if different from current creditor.




                                                                        Asset Recovery Solutions, LLC Contacts
                        Hours of Operation:                                                         Send Mail To :                                             Find us Online at:
                        Monday thru Thursday - 8am - 8pm Ce ntral                                   Asset Recovery Solutions, LLC
                                                                                                                                                               WVYW...assetrei;m,er.)iSQ.W.tlQDS, CO r
                        Friday - 8am - 4:30pm Central                                               2200 E. Devon Ave Ste 2·00
                        Saturday - 8am - 12:00pm Central                                            Des Plaines, IL 600 18-4501
- - - - - - -- ---- - - - - - - - - - - - - - - - - - - - - - -                       Detach and Return wi 11
                                                                                                            I P-
                                                                                                               avment
                                                                                                                            IF PAYING BY CREDIT CARD, FILL OUT BELOW.
                 2200 E. Devon Ave Ste 200
                 Des Plaines, IL 60018-450 I                                                                                 VISA        WA                              ~             g sterCard
                                                                                                             CARD NU MBER


                                                                                                             SIGNATURE                                                                  EXP. DATE



                                                                                                                         ID NUMBER                     PAY TH IS AMOUNT                       AMOUNT PAID
                                                                                                                              6186                           $7,306.86                  $
                                                                                                                 ACCOUNT NUMBER                                      CURRENT C REDITOR
                                                                                                             XXXXXXXXXXXX3266                                     VELOC ITY INVEST MENTS LLC


                                                                                                                              Please send payments and correspondence to:
                  11 11111111 1l 11 l11 1111111 lll11 11 1llll 11ll1111 1•11•11 1ll 11l11 •11l1I                               11 11• 11 111 11 •11• •11 1111•1•• •11 •1•11•1 1•11•• 111111 1111 11•111 •1• 11•
                  Robin Loveless                                                                                              Asset Recovery Solutions, LLC
                                                                                                   25926                      2200 E. Devon Ave Ste 200
                                                                                                                              Des Plaines, IL 60018-4501
                                                                                                                              877-518-8333 , Ext. 572

                                                                                                                                                                                                                  44
                                                                                                                                                                                              694 15434030 1
